Citation Nr: 0637182	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  02-21 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for loss of nerve 
impulse/feeling of the right lower extremity as a qualifying 
chronic disability under 38 C.F.R. § 3.317.

2.  Entitlement to service connection for loss of nerve 
impulse/feeling of the right lower extremity as a qualifying 
chronic disability under 38 C.F.R. § 3.317.


WITNESSES AT HEARING ON APPEAL

The veteran and K.E.S.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from March 1991 to 
September 1994.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 decision of the RO that denied 
service connection for loss of nerve impulse/feeling of each 
lower extremity.  The veteran timely appealed.  

The Board notes that, in an August 2000 decision, the RO 
denied service connection for progressive nerve damage of the 
veteran's right leg.  The RO's decision did not consider the 
claim on the basis of an undiagnosed illness.  Moreover, 
changes to the law regarding an undiagnosed illness create a 
new basis of entitlement, so that the Board may adjudicate 
the veteran's current claim for service connection for loss 
of nerve impulse/feeling of the right lower extremity as an 
original, rather than as a reopened, claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In July 2006, the veteran and K.E.S. testified during a 
hearing before the undersigned at the RO.

In December 2002, and again during the July 2006 hearing, the 
veteran raised the issue of entitlement to service connection 
for migraines, and for headaches as a qualifying chronic 
disabilities under 38 C.F.R. § 3.317.  As those issues have 
not been adjudicated, they are referred to the RO for 
appropriate action.  

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required.


REMAND

The veteran asserts that he is entitled to service connection 
for loss of nerve impulse/feeling of each lower extremity 
based on the presumptions in 38 C.F.R. § 3.317 (2006). The 
medical record demonstrates objective clinical findings of 
loss of sensation involving both lower extremities.  As such, 
an analysis under 38 C.F.R. § 3.317 is warranted.

Preliminarily, the Board notes that VA has not fulfilled its 
duties to notify and assist the veteran with regard to the 
claims for service connection for loss of nerve 
impulse/feeling of each lower extremity as a qualifying 
chronic disability under 38 C.F.R. § 3.317.  Failure to 
provide notice as to what evidence is needed to substantiate 
the claims will ordinarily be prejudicial to a claimant.  
Pelegrini.  The Federal Circuit has held that the VCAA 
requires "a deliberate act of notification directed to 
meeting the requirements of section 5103, not an assemblage 
of bits of information drawn from multiple communications 
issued for unrelated purposes."  Mayfield v. Nicholson, 444 
F.3d 1328 (2006).

In this case, the veteran's DD Form 214 reflects that the 
veteran had active service from March 1991 to September 1994, 
including foreign service and sea service.  The precise 
locations of neither the foreign service nor the sea service 
are indicated on the DD Form 214, or anywhere else in the 
claims file. The DD Form 214 also indicates that the veteran 
received the Southwest Asia Service Medal.  Nevertheless, 
active service in the Southwest Asia theater of operations 
during the Persian Gulf War has never been verified. The 
veteran's personnel records are not of record and there is no 
official documentation contained in the claims file which 
establishes verification of the requisite service necessary 
for consideration of the veteran's service connection claims 
based on undiagnosed illness under 38 C.F.R. § 3.317.

If Persian Gulf service is verified, the veteran should be 
scheduled for a VA Persian Gulf examination to determine 
whether the veteran experiences loss of nerve impulse/feeling 
of each lower extremity; and, if so, whether the loss of 
nerve impulse/feeling of each lower extremity is at least as 
likely as not due to as a qualifying chronic disability under 
38 C.F.R. § 3.317 or to a medically unexplained, chronic 
multi-symptom illness; or whether the veteran has a 
disability manifested by loss of nerve impulse/feeling of 
each lower extremity that either had its onset during service 
or is related to his active service.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

Accordingly, these matters are hereby REMANDED for the 
following action:

1.  The RO or AMC should furnish to the 
veteran, a letter providing notification 
required by the VCAA as regards the 
claims for service connection for loss of 
nerve impulse/feeling of each lower 
extremity as a qualifying chronic 
disability under 38 C.F.R. § 3.317.  The 
letter should provide notice as to the 
type of evidence necessary to 
substantiate each of the claims, what 
evidence the veteran is responsible for 
obtaining, what evidence VA will 
undertake to obtain, that he should 
provide all relevant evidence in his 
possession; and that pertains to the five 
notice elements, including:  1) veteran 
status; 2) existence of a disability; (3) 
a connection between the veteran's 
service and the disability; 4) degree of 
disability; and 5) effective date of the 
disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO or AMC should verify, through 
the appropriate channels, the dates and 
location(s) of the veteran's foreign 
service and sea service noted on his DD 
Form 214, by obtaining the veteran's 
service personnel records.

3.  If Persian Gulf service is verified, 
the veteran should be afforded a VA 
neurological examination to determine 
whether he experiences loss of nerve 
impulse/feeling of each lower extremity; 
and if so, whether the loss of nerve 
impulse/feeling of each lower extremity 
is a manifestation of as a qualifying 
chronic disability under 38 C.F.R. 
§ 3.317 or of a medically unexplained, 
chronic multi-symptom illness; or whether 
any disability manifested by loss of 
nerve impulse/feeling of each lower 
extremity is at least as likely as not 
(50 percent probability or more) the 
result of a disease or injury in active 
service.  The veteran's claims must be 
provided to the physician designated to 
examine the veteran, and the examination 
report or an addendum, should reflect 
consideration of the file.

If the veteran fails to report to any 
scheduled examination(s), the RO or AMC 
should obtain and associate with the 
claims file a copy of any notice(s) of 
the examination(s) sent to the veteran by 
the pertinent VA medical facility.  The 
veteran is advised that failure without 
good cause to report for a scheduled 
examination could result in the denial of 
his claims.

4.  After completing the requested 
actions, the RO or AMC should 
readjudicate the claims on appeal.  If 
the benefits sought remain denied, the RO 
or AMC must furnish a supplemental 
statement of the case (SSOC), before 
returning the claims file to the Board, 
if otherwise in order.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



